DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
Status of Claims
3. 	Claims 1-7, 9-18 are pending wherein claims 1 and 11 are in independent form. 
4.	Claims 1, 2, 10, 11, 16 have been amended. In view of amendments, rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
5.	Claims 17-18 have been added newly. Claim 8 has been cancelled.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 20130166982 A1, hereinafter referred to as Zheng) in view of Bang et al (US 20050232154 A1, hereinafter referred to as Bang).
		Re claim 1, Zheng teaches a method for a transmission control protocol (TCP) packet transmission (Abstract), comprising:
	(i) receiving, by a receiver performance enhancing node (PEN) (home gateway), one or more TCP packets each with a timestamp (timestamp in a data packet as disclosed in Par 0186) and a sequence number (sequence number, Fig. 11-14, Par 0082, Par 0186) from a sender PEN (media server) (Fig. 2, Fig. 7-10, Par 0080-0082, Par 0123-0125, Par 0132-0134, Par 0156-0159, Par 0186, Par 0204, Par 0212);
		Zheng does not explicitly disclose to
	(ii) determine a delay shaping time for all of the one or more TCP packets;
	(iii) with the determined delay shaping time, determine when a received TCP packet needs to be forwarded based on the determined delay shaping time and the timestamp associated with the received TCP packet,
	(iv) wherein the delay shaping time for the one or more TCP packets is determined based on the time that is needed for a packet to be delivered from the sender PEN to the receiver PEN with a maximum number of retransmissions.
		Re components (ii)-(iv), Bang teaches to
	(ii) determine a delay shaping time (maximum queue length) for all of the one or more 
	(iii) with the determined delay shaping time (maximum queue length), determine when a received 
	(iv) wherein the delay shaping time (the maximum queue length) for the one or more receiver PEN (total delay time) with a maximum number of retransmissions (number of retransmissions, N) (Fig. 3-5, Par 0053-0055, Par 0061-0066, Par 0071-0073, Par 0077-0083).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zheng by including the steps to (ii) determine a delay shaping time for all of the one or more 
		Bang discloses to determine a maximum queue length to transfer real time packet within a delivery deadline (Par 0052-0055). Zheng discloses to establish a TCP connection to perform real-time packet transmission (Par 0074, Par 0082). Therefore, the maximum queue length of Bang is applicable to Zheng’s TCP connection to perform real-time packet transmission. Zheng in view of Bang is capable of (ii) determining a delay shaping time for all of the one or more TCP packets; (iii) with the determined delay shaping time, determining when a received TCP packet needs to be forwarded based on the determined delay shaping time and the timestamp associated with the received TCP packet,
	(iv) wherein the delay shaping time for the one or more TCP packets is determined based on the time that is needed for a packet to be delivered from the sender PEN to the receiver PEN with a maximum number of retransmissions and it would have been obvious to do so to efficiently manage transmission queue for real-time packet to transfer real-time packet within a packet delivery deadline, as taught by Bang (Par 0022, Par 0052).
		Claim 11 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Zheng teaches to determine whether the lost TCP packet needs to be retransmitted based on the maximum number of retransmissions (stopping retransmission after a retransmission threshold, Fig. 2, Par 0082-0085), the method further includes: sending a packet retransmission request for the lost TCP packet with a packet sequence number to the sender PEN (home gateway sends retransmission request to the media server upon detecting a packet loss) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0123-0127, Par 0132-0137, Par 0139-0143, Par 0148-0153, Par 0175-0180, Par 0186).
		Re claim 3, Zheng teaches that when a time for forwarding the received TCP packet is determined (time when TCP packets/retransmitted packets successfully received/threshold time to receive a lost packet successfully), the method further includes: forwarding the received TCP packet, by the receiver PEN, at the time for forwarding the received TCP packet (time when TCP packets/retransmitted packets successfully received, the successfully received TCP packets/retransmitted packets are forwarded to the terminal) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0087, Par 0123-0131, Par 0133-0138, Par 0140-0147, Par 0149-0155, Par 0176-0186).
		Re claim 4, Zheng teaches to receive the one or more TCP packets, by the sender PEN, from a TCP sender (receiving TCP packets from the transport layer at the media server); associate the timestamp with each TCP packet (timestamp in a data packet as disclosed in Par 0186), and associate the sequence number with each TCP packet (each TCP packet includes sequence number and timestamp); and sending each TCP packet with the timestamp and the sequence number, by the sender PEN, to the receiver PEN (media server forwards each TCP packet to the home gateway) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0087, Par 0123-0131, Par 0133-0138, Par 0140-0147, Par 0149-0155, Par 0176-0186).
		Re claim 5, Zheng teaches to receive the packet retransmission request for the lost TCP packet, by the sender PEN, from the receiver PEN (media server receives retransmission request from the home gateway); and retransmit the lost TCP packet with a corresponding timestamp and a corresponding sequence number (media server retransmits lost packet corresponding to the requested sequence number and timestamp) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0087, Par 0123-0131, Par 0133-0138, Par 0140-0147, Par 0149-0155, Par 0176-0186).
		Re claims 6, 14, Zheng teaches that a communication network includes a plurality of network segments including a first network segment (media server to terminal), a second network segment (media server to home gateway), and a third network segment (home gateway to terminal) (Fig. 4, Fig. 6, Fig. 8, Fig. 10, Fig. 19-20).
		Re claims 7, 15, Zheng teaches that the sender PEN (media server) and the receiver PEN (home gateway) are deployed at two sides of the second network segment (home gateway and media server are located at the two ends of the same network segment) (Fig. 4, Fig. 6, Fig. 8, Fig. 10, Fig. 19-20).
		Re claim 9, Zheng teaches that performing the packet retransmission includes using a retransmission thread (retransmission threshold) and acknowledgement buffers (buffering packets until the retransmission threshold is reached) (Fig. 1-2, Par 0074-0077, Par 0081-0085).
		Zheng does not explicitly disclose that performing the packet delay shaping includes a packet travel time calculation and a packet delay sending.
		Bang teaches that performing the packet delay shaping includes a packet travel time calculation and a packet delay sending (calculation of maximum queue length includes delay time and packet propagation time) (Fig. 3-5, Par 0053-0055, Par 0061-0066, Par 0071-0073, Par 0079-0080).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zheng by including the step that performing the packet delay shaping includes a packet travel time calculation and a packet delay sending, as taught by Bang for the purpose of efficiently managing transmission queue for transferring real-time packet within a packet delivery deadline, as taught by Bang (Par 0022, Par 0052).

		Re claim 12, Zheng teaches a system for transmission control protocol (TCP) packet transmission, comprising: a TCP packet transmission device including the device according to claim 11 (home gateway, Fig. 4, Fig. 6, Fig. 8, Fig. 10, Fig. 19-20), and the sender performance enhancing node (PEN) (Media server) and the receiver PEN (home gateway), over a communication network  (home gateway, Fig. 4, Fig. 6, Fig. 8, Fig. 10, Fig. 19-20).
		Re claim 13, Zheng teaches that a TCP sender (transport layer at the media server) and a TCP receiver (terminal), wherein: the TCP sender is configured to send out one or more TCP packets (receiving TCP packets from the transport layer at the media server), wherein the one or more TCP packets reach a second network segment (media server receiving the TCP packets) and the one or more TCP packets are handled by the sender PEN (media server forwards the TCP packets to the home gateway), and the TCP receiver is configured to receive a retransmitted TCP packet and/or a forwarded TCP packet from the receiver PEN (terminal receives packets/retransmitted packets from the home gateway) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0087, Par 0123-0131, Par 0133-0138, Par 0140-0147, Par 0149-0155, Par 0176-0186).
		Re claim 17, Zheng teaches to detect whether any TCP packet is lost based on packet sequence numbers  (detecting packet loss based on the sequence number of a data packet) and in response to a lost TCP packet being detected, determining whether the lost TCP packet needs to be retransmitted based on the maximum number of retransmissions (retransmission threshold) (Fig. 2, Fig. 7-10, Fig. 20-21, Par 0080-0085, Par 0087, Par 0123-0131, Par 0132-0138, Par 0141-0147, Par 0151-0155, Par 0178-0186).
		Re claim 18, Zheng does not explicitly disclose to evaluate a packet delivery time from the sender PEN to the receiver PEN based on the timestamp associated with the TCP packet and its arrival time at the receiver PEN, and determine the time that is needed to finish the maximum number of retransmissions from the sender PEN to the receiver PEN based on evaluated packet delivery times.
		Bang teaches to evaluate a packet delivery time (delivery deadline) from the sender PEN to the receiver PEN based on the timestamp associated with the TCP packet and its arrival time at the receiver PEN (total time delay), and determine the time (maximum queue length includes the time to finish maximum number of retransmission) that is needed to finish the maximum number of retransmissions from the sender PEN to the receiver PEN based on evaluated packet delivery times (delivery deadline) (Fig. 3-5, Par 0052-0055, Par 0061-0066, Par 0071-0073, Par 0077-0083).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zheng by including the steps to evaluate a packet delivery time from the sender PEN to the receiver PEN based on the timestamp associated with the TCP packet and its arrival time at the receiver PEN, and determine the time that is needed to finish the maximum number of retransmissions from the sender PEN to the receiver PEN based on evaluated packet delivery times, as taught by Bang for the purpose of efficiently managing transmission queue for transferring real-time packet within a packet delivery deadline, as taught by Bang (Par 0022, Par 0052).
9.	Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Bang as applied to claims 1 and 11 above and further in view of Hua et al (US 20110103377 A1, hereinafter referred to as Hua).
		Re claims 10, 16, Zheng does not explicitly disclose that the maximum number of retransmissions is determined based on a corresponding packet loss rate from the sender PEN to the receiver PEN and a target packet loss rate.
		Hua teaches that the maximum number of retransmissions is determined based on a corresponding packet loss rate from the sender PEN to the receiver PEN (packet loss rate) and a target packet loss rate (threshold) (Fig. 5B, Par 0083-0091).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zheng by including the step that the maximum number of retransmissions is determined based on a corresponding packet loss rate from the sender PEN to the receiver PEN and a target packet loss rate, as taught by Hua for the purpose of efficiently retransmitting data to improve communication quality by reasonable use of bandwidth, as taught by Hua (Par 0044-0045).


		 Relevant Prior Art
		Hendel et al (US 20150006749 A1) discloses to determine the loss of a packet based on the packet sequence number and retransmit the lost packet associated with the sequence number. Hendel further discloses to reassemble the out of sequence packets (Fig. 2, Fig. 5-6, Par 0034-0037, Par 0066-0075).


















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473